                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


OSCAR COOK III, ET AL.                                                 CIVIL ACTION


VERSUS                                                                 NO. 18-3636


PENSKE TRUCK LEASING CO., L.P.                                         SECTION: “H”



                               ORDER AND REASONS
        Before the Court is Defendant Penske Truck Leasing Company, L.P’s
unopposed Motion for Summary Judgment (Doc. 26). For the following reasons,
the Motion is GRANTED.


                                    BACKGROUND
         This personal injury suit arises out of a rear-end collision that occurred
on Interstate 10 in St. Charles Parish, Louisiana. On April 6, 2017, Plaintiff
Oscar Cook was a passenger in an 18-wheeler being driven by Terrell Sims. At
the time, Cook and Sims were employees of Airgas, LLC (“Airgas”), which was
renting the 18-wheeler from Defendant Penske Truck Leasing Company, L.P.
(“Penske”). Plaintiffs allege that Cook was sleeping in the 18-wheeler’s sleeper
berth when the collision occurred. 1 Plaintiffs further allege that the force of the
collision caused Cook to be thrown from the truck’s sleeper berth into the




1   Plaintiffs include Oscar Cook, III (“Oscar Cook”); Oscar’s wife, Tracy Cook; and Oscar’s
    children, Jayla Cook and Javon Cook.

                                              1
truck’s passenger cabin. Plaintiffs allege that Cook suffered severe and
permanent injuries as a result of this crash. 2
         The only Defendant in this suit is Penske, and the only claim against it
is one arising in negligence. The negligence claim stems from an allegation that
Penske violated federal safety regulations by failing to equip its 18-wheeler
with an operational sleeper berth restraint system. “In fact, said vehicle lacked
any restraint system in the sleeper berth in which Mr. Cook was riding at the
time of the Accident,” Plaintiffs allege. 3 Plaintiffs do not allege that Penske
was negligent in any other manner except in its alleged failure to equip its
truck with a working seat belt in the truck’s sleeper berth. 4
         On March 29, 2019, Defendant Penske filed the instant Motion for
Summary Judgment. In support, Defendant argues that the undisputed record
shows that the 18-wheeler in question was in fact equipped with a functioning
sleeper berth restraint system before, during, and after the April 2017 crash
in which Cook was injured. The Motion came under submission on April 24,
2019. Plaintiffs filed no Opposition to the Motion. The Fifth Circuit approaches
the automatic grant of dispositive motions with considerable aversion. 5
Accordingly, this Court has considered the merits of Defendant’s Motion.


                                   LEGAL STANDARD
         “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled



2   Doc. 9 at 6.
3   Doc. 9 at 4–5.
4   See Doc. 9.
5   See, e.g., Servicios Azucareros de Venezuela, C.A. v. John Deere Thibodeaux, Inc., 702 F.3d
    794, 806 (5th Cir. 2012); Johnson v. Pettiford, 442 F.3d 917, 918 (5th Cir. 2006) (per
    curiam); John v. State of Louisiana (Bd. of Trs. for State Colls. and Univs.), 757 F.2d 698,
    709 (5th Cir. 1985).

                                                2
to judgment as a matter of law.” 6 “A motion for summary judgment cannot be
granted simply because there is no opposition; [h]owever, a court may grant an
unopposed summary judgment motion if the undisputed facts show that the
movant is entitled to judgment as a matter of law.” 7 “If a party fails to properly
support an assertion of fact or fails to properly address another party’s
assertion of fact as required by [the Federal Rules of Civil Procedure], the court
may . . . consider the fact undisputed for purposes of the motion [and] grant
summary judgment if the motion and supporting materials—including the
facts considered undisputed—show that the movant is entitled to it.” 8


                              LAW AND ANALYSIS
      Plaintiffs’ claims rest entirely upon the allegation that the truck in-
question lacked a functioning sleeper berth seat belt at the time of the crash
in which Plaintiff Oscar Cook was injured. The undisputed facts, however, are
as follows: “The tractor-trailer in which Oscar Cook, III, was riding was
equipped with restraint systems in the tractor’s sleeper berth compartment at
the time of the accident forming the basis of this suit.” 9 Additionally, “[t]he
restraint systems in the sleeper berth of the tractor-trailer in which Oscar
Cook, III, was riding were operational at the time of the accident forming the
basis of this suit.” 10 Defendant submitted authenticated inspection records and
photographs to support these undisputed facts. Defendant Penske has thus




6  FED. R. CIV. P. 56.
7  Day v. Wells Fargo Bank Nat. Ass’n, 768 F.3d 435 (5th Cir. 2014) (citing Hibernia Nat.
   Bank v. Administracion Cent. Sociedad Anonima, 776 F.2d 1277, 1279 (5th Cir. 1985))
   (internal quotations and citations omitted).
8 FED. R. CIV. P. 56(e). See Calais v. Theriot, 589 F. App’x 310, 311 (5th Cir. 2015).
9 Defendant’s Statement of Material Facts, No. 1. Doc. 26-20.
10 Defendant’s Statement of Material Facts, No. 2. Doc. 26-20.



                                           3
carried its burden to show that there is no genuine dispute as to any material
fact and that it is entitled to judgment as a matter of law.


                                CONCLUSION
      For the foregoing reasons, Defendant’s Motion is GRANTED, and
Plaintiffs’ claims are DISMISSED with prejudice.




                       New Orleans, Louisiana this 7th day of May, 2019.




                                     ____________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE




                                       4
